DETAILED ACTION
Status of Claims
	The Response filed 10/04/2022 has been acknowledged. Claims 1-18 are amended. Claim 19 has been cancelled. Claims 1-18 are currently pending and have been examined. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites a method for operating a merchandise information generation and management platform comprising the steps of providing a plurality of methods and allowing consumers to make purchases and promotion. 
The limitations of providing a plurality of methods and allowing consumers to make purchases and promotion, as drafted, is a process that, under its broadest reasonable interpretation, covers a certain method of organizing human activity, specifically commercial interactions in the form of operating a sales and marketing functions. As currently claimed, the invention is directed towards operating a merchandise information and management platform by providing a plurality of methods and allowing consumers/end-users to access the platform. This is similar to In re Ferguson as this is directed towards providing businesses and consumers with a method to perform marketing and sales functionality by providing method steps for the businesses to perform said functions. Accordingly, the claims recite a judicial exception. 
This judicial exception is not integrated into a practical application. In particular, while the invention recites a method of operating a platform by providing a plurality of methods and allowing users/consumers to make purchases and promotion, the claimed method is not directed towards the platform itself, but rather how a person operates said platform. Accordingly, the lack of additional elements does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The dependent claims are further directed towards the judicial exception without significantly more. The dependent claims provide limitations on the type and definition of information collected and used(such as claims 2, 6, 11, 15), further defining the review process and rules (such as claims 3, 13), defining how information is processed (such as claim 4, 5, 7-10, 12, 14, 16) , and further defining additional business processes (such as claim 17, 18). They are not significantly more as they do not further integrate the judicial exception into a practical application and the additional element amounts to no more than mere instructions to further define the judicial exception. The dependent claims is not patent eligible.

Non-Obvious Subject Matter
As currently claimed, the invention is directed towards a method for operating a marketplace platform which facilitates the display and sale of products including crowd sourced participation functionality. The claimed method for operating the marketplace platform includes a plurality of methods including a two-way review method which allows for crowd sourcing users to provide review information on the merchandise, a tagging method for crowd source users to add tags for classifying the merchandise, a platform-tag generation method for generating platform tags for merchandise using the user submitted tags, a shopping grouping method for grouping information based on language, a display method for displaying the merchandise information, and a reporting and reward method. 
The Examiner notes the following references:
Finkelstein et al. (US 11100544 B1), which talks about image based reviews including the concept of utilizing crowdsourcing for image verification.
Vuppalapati et al. (US 20200242671 A1), which talks about product attribute extraction including using crowdsourcing product content.
Scythes et al. (US 10002375 B1), which talks about integrating crowdsourced tagging and rating system into existing ecommerce platforms.
Pan et al. (US 20160267377 A1), which talks about organizing and managing product reviews including sentiment analysis.
Hammer (US 20150127430 A1), which talks about managing a collection of items including crowdsourcing item characteristics.
El-Hmayssi et al. (US 20140172638 A1), which talks about product review and rating including curating reviews.
O’Dell (US 20140019281 A1), which talks about a shopping portal including interface for product rating and tagging.
Perkowski (US 6961712 B1), which talks about a web based product catalog including product information and organizing product information in multiple languages.
Although the above-references teaches/suggests individual concepts of the claimed invention including crowdsourcing both crowdsourcing reviews and tags for products, as well as grouping of product information based on language, there is insufficient motivation to combine the necessary references to render the claim obvious without impermissible hindsight. For example, while O’Dell does teach/suggest a marketplace with user submitted ratings and tags, O’Dell fails to address the concepts of language based descriptions, two-way reviews, and rewards and reporting. Upon further search and consideration, while references teach individual concepts of the claimed invention, there is insufficient motivation to modify and combine these references without impermissible hindsight. As such, the Examiner has determined the invention to be non-obvious over the prior art. 

Response to Arguments
Applicant's arguments filed 10/04/2022 have been fully considered but they are not persuasive. In response to the Applicant’s arguments as directed towards the 35 U.S.C. 101 rejection, the Examiner respectfully disagrees. The Examiner notes as discussed above, while the claims have been amended, the claimed invention is still directed towards a judicial exception without significantly more. As discussed above, the invention is directed towards a method of operating a platform for managing sales and product information, which is a certain method of organizing human activity. Furthermore, the invention is not determined to be significantly more as the invention does not include any additional elements. As such, the Examiner asserts the claimed invention is directed towards a judicial exception without significantly more and the rejection has been maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT M CAO whose telephone number is (571)270-5598. The examiner can normally be reached Monday - Friday 11-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ILANA SPAR can be reached on (571) 270-7537. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VINCENT M CAO/           Primary Examiner, Art Unit 3622